PER CURIAM.-
An examination of the record in this case has led us to the conclusion that there was no error in the decree appealed from. In the argument of the case it was made known to the court that the appellees did not object to the appellants having further time to redeem the land described in the judgment of the District Court, the execution of which the bill in the -case sought to have perpetually enjoined. Treating that suggestion as a consent by the appellees to the modification of the decree appealed from, that decree is modified, by allowing appellants 60 days from this date to make the payments which the decree appealed from provided should have the.effect of .preventing the issuance of the execution ordered- to be issued if such payments should not be made within the time allowed therefor by the decree. ■Except as thus modified,, the decree appealed from is affirmed, all costs.to be *989taxed against the appellants, and to be paid within the time herein allowed as a condition to a withholding of the issuance of the writ of execution.